Little, J.
A petition which, alleged that, as heirs at law of a named intestate,
petitioners were entitled to recover possession of land held adversely to them; that by inadvertence their names were left out of a petition filed by three other persons, twelve years before, to recover said land; that a verdict was rendered and a judgment had in favor of the plaintiffs in said case; and which prayed to amend the judgment rendered in that case by inserting their names as plaintiffs recovering the land, was undoubtedly demurrable, and was properly dismissed by the court. Such a petition was not rendered good by a prayer that the tenants in possession account to petitioners for a specific sum of money. Judgment affirmed.

All the Justices concurring.